Zimmerman, J.,
dissenting. Even if mandamus may properly be considered a “civil action” within the contemplation of the Summary-Judgment Act, the judgment entry of the Court of Common Pleas of Hamilton County, ostensibly establishing a 99-year leasehold estate in the relator herein, carries the qualification that he holds such estate “in accordance with the terms of said lease. ’ ’ In my opinion the allegations of the answer in the instant case are of such a character as to preclude the drastic procedure of now entering a summary judgment against the respondent pursuant to the relator’s motion therefor.
Weygandt, C. J., and O’Neill, J., concur in the foregoing dissenting opinion.